        Case 3:18-cr-00049-LRH-CLB Document 227 Filed 04/29/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     CRISTEN C. THAYER
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
 5   (702) 388-6577
     Cristen_Thayer@fd.org
 6
     Attorney for Eric Romero-Lobato
 7
 8
 9                        UNITED STATES DISTRICT COURT

10                                DISTRICT OF NEVADA

11
12   United States of America,                  Case No. 3:18-cr-00049-LRH-CLB-1

13                Plaintiff,                    Unopposed Motion for Leave to
14         v.                                   Obtain Copy of Sealed Peremptory
                                                Strike Sheet
15   Eric Romero-Lobato,
                                                (Expedited Treatment Requested)
16                Defendant.
                                                   AND ORDER THEREON
17
18
           Defendant Eric Romero-Lobato was convicted of multiple counts after two
19
     severed trials. The first trial began with voir dire on July 8, 2019. ECF No. 94.
20
     The second trial began with voir dire on November 12, 2019. ECF No. 153. After
21
     sentencing and the entry of the judgment of conviction, Mr. Romero-Lobato
22
     timely filed a notice of appeal. Mr. Romero-Lobato’s Opening Brief is due to the
23
     Ninth Circuit Court of Appeals on May 19, 2021.
24
           To permit undersigned counsel to properly review the entire trial record
25
26   for appellate issues, including voir dire, it is necessary to review the juror
       Case 3:18-cr-00049-LRH-CLB Document 227 Filed 04/29/21 Page 2 of 3




 1   peremptory challenge sheets for both of Mr. Romero-Lobato’s trials. It is
 2   undersigned counsel’s understanding that these sheets are filed under seal.
 3         Undersigned counsel thus requests that the Court order that a copy of the
 4   peremptory challenge sheets for both of Mr. Romero-Lobato’s trial be provided to
 5   defense counsel. Counsel will not publicly disclose the names or personal
 6
     identifying information of any of the jurors, prospective or seated. And should
 7
     counsel determine either peremptory sheet must be included in the excerpts of
 8
     record for appeal, counsel will submit such under seal to the Ninth Circuit.
 9
           On April 28, 2021, undersigned counsel contacted Assistant United States
10
     Attorney Megan Rachow, who advised the government does not oppose this
11
     request.
12
            Dated: April 29, 2021
13                                            Respectfully Submitted,
14                                       By: s/Cristen C. Thayer
15                                           Cristen C. Thayer
                                             Assistant Federal Public Defender
16
17
18   IT IS SO ORDERED:

19
20
     UNITED   STATES DISTRICT COURT JUDGE LARRY R. HICKS
     _________________________________
21   LARRY R. HICKS
     UNITED STATES DISTRICT JUDGE
22   DATED:      ________________
23   DATED this 4th day of May, 2021.

24
25
26
                                               2
